Citation Nr: 1814316	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-23 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1942 to December 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  At the Veteran's request, a Central Office hearing was scheduled on November 2016.  However, he later requested to have a videoconference hearing instead, and one was scheduled in March 2017.  The Veteran failed to report to that hearing and has not provided any reason for such failure.  Thus, that hearing request is considered withdrawn.  This matter was previously remanded in January, April, and November 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

At no point during the period on appeal does the probative evidence show the Veteran suffered any greater than Level III hearing acuity in the right ear or Level II hearing acuity in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran received such notice as part of his participation in the Fully Developed Claim (FDC) process and in his May 2016 statement of the case (SOC), has had ample opportunity to respond, and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran was afforded VA audiological examinations in September 2015 and January 2016 in conjunction with this appeal; together, they describe the Veteran's hearing loss disability in sufficient detail to allow for application of the pertinent rating criteria.  Notably, the prior November 2017 remand ordered reexamination of the Veteran to ensure compliance with an April 2017 remand that sought clarification of a June 2016 private audiogram noting two separate speech discrimination scores using the VA-approved Maryland CNC word list.  However, a December 2017 correspondence indicates the Veteran cancelled that examination because he was in poor health, and has not indicated since that he would be willing or able to attend a new examination or that his hearing loss disability has worsened.  He has also not identified any additional evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Veteran's bilateral hearing loss is rated under 38 C.F.R. § 4.85, under which disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (using the VA-approved Maryland CNC word list) and a puretone audiometry test.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85.  

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I (for essentially normal hearing acuity) through level XI (for profound deafness).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran was afforded a July 2015 private audiogram that did not include speech discrimination testing using the VA-approved Maryland CNC word list, as required by 38 C.F.R. § 4.85.  Therefore, it is inadequate for rating purposes and not probative evidence in this matter.

On September 2015 VA examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
65
65
LEFT
35
50
55
60
65

The Veteran said hearing loss caused functional impairment insofar as he had difficulty understanding speech.  Average puretone thresholds from 1000 to 4000 Hertz were 59 in the right ear and 58 in the left.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left.  Applying the average puretone thresholds to Table VI shows the Veteran had Level III hearing acuity in the right ear and Level II in the left, which warrants a noncompensable rating under Table VII.

On January 2016 VA examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
60
60
65
LEFT
35
50
60
70
70

The Veteran said hearing loss caused functional impairment insofar as he had to repeat his conversations.  Average puretone thresholds from 1000 to 4000 Hertz were 60 in the right ear and 63 in the left.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  Applying the average puretone thresholds to Table VI shows the Veteran had Level II hearing acuity bilaterally, which warrants a noncompensable rating under Table VII.

On June 2016 private examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
60
70
LEFT
30
50
55
65
65

However, there is nothing in the examination report that indicates the examiner elicited any subjective reports regarding the functional impact of the Veteran's hearing loss at all.  As this is a critical component to assessing the severity of hearing loss, that examination report is inadequate for rating purposes.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Even assuming arguendo that the June 2016 results were adequate, however, the Board finds no basis for awarding a higher rating for bilateral hearing loss.  Based on the June 2016 findings, average puretone thresholds from 1000 to 4000 Hertz were 60 in the right ear and 59 in the left.  The Board notes that there are separate figures noted for the speech discrimination test-100 and 96 percent in the right and left, respectively, at 80 and 85 decibels, and 19 and 20 percent at 50 decibels.  On April and November 2017 remand, the Board sought clarification of which scores would be most appropriate to use in this case, but no adequate response has been procured-a July 2017 VA clarifiying opinion considers the wrong private audiogram and the Veteran declined to report for the examination ordered by the November 2017 remand.  

However, instructions for VA audiological disability benefit questionnaires indicate the level for speech discrimination testing starts at 40 decibels and, where necessary, will be adjusted upward to a level of at least five decibels above the threshold at 2000 Hertz, if not above the Veteran's tolerance level.  Here, the Veteran's thresholds at 2000 Hertz were 60 and 55 decibels, respectively.  As the lower figures were taken at 50 decibels each, which is below the Veteran's threshold at 2000 Hertz, they do not comport with VA guidelines for measuring speech discrimination scores.  In contrast, the higher scores (100 percent in the right ear and 96 percent in the left) were taken at 80 and 85 decibels and do comport with VA guidelines.  Notably, they are also consistent with the other adequate speech discrimination testing of record.  Consequently, assuming the examination report is not otherwise inadequate, the Board finds the preponderance of the evidence shows that the above percentages would be the appropriate speech discrimination scores for rating purposes.  Applying these figures and the corresponding average puretone thresholds to Table VI, they show Level II hearing acuity bilaterally, which still warrants a noncompensable rating under Table VII.  Therefore, even applying the aforementioned favorable assumption, the June 2016 audiometric test results would still not warrant a compensable bilateral hearing loss disability.  

In light of the above, the Board finds the evidence shows a compensable rating for bilateral hearing loss is not warranted.  Accordingly, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an increased rating for bilateral hearing loss, and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

The appeal is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


